DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases which can be implied.  For instance, line 1 recites “A system for selecting communication … is disclosed”, and line 2 recites “Disclosed in the present application …”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Balasaygun et al. (US Patent Application, Pub. No.: US 2013/0163741 A1).
In regards to claims 1, 8, and 15, Balasaygun discloses a computer-implemented method, system, and non-transitory physical computer storage, as implemented by one or more computing devices (e.g., computing device 100) configured with specific computer-executable instructions (See pg. 1-2, paragraph [0017]), the computer-implemented method, system, and non-transitory physical computer storage comprising: determining call information associated with a first call; generating a ranked list of call destinations (See pg. 3, paragraph [0026]); routing the first call to a first destination according to the ranked list of call destinations (See pg. 3, paragraph [0024]); determining call information associated with a second call received subsequent to the first call; determining that the second call satisfies a condition for being routed according to a pre-configured routing rule; and routing the second call to a second destination different from the first destination according to the pre-configured routing rule (See pg. 4-5, paragraph [0038]).
In regards to claims 2, 9, and 16, Balasaygun discloses the computer-implemented method, system, and non-transitory physical computer storage, further comprising updating the pre-configured routing rule based on an input received from a user computing device (See pg. 4, paragraph [0036]).
In regards to claims 3, 10, and 17, Balasaygun discloses the computer-implemented method, system, and non-transitory physical computer storage, wherein the call information associated with the first call indicates one or more of: a number associated with an origin caller, a number associated with a destination caller, the identity of the origin caller, the identity of the destination caller, the identity of a system receiving the first call, account data associated with the origin caller, account data associated with the destination caller, Local Number Portability information, a geographic location associated with the origin caller, or a geographic location associated with the destination caller (See pg. 3, paragraph [0027]).
In regards to claims 4 and 11, Balasaygun discloses the computer-implemented method and system, wherein the ranked list of call destinations include one or more communications carriers (See pg. 4-5, paragraph [0038]).
In regards to claims 5, 12, and 18, Balasaygun discloses the computer-implemented method, system, and non-transitory physical computer storage, wherein the ranked list of call destinations include one or more trunk locations (See pg. 3, paragraph [0027]).
In regards to claims 6, 13, and 19, Balasaygun discloses the computer-implemented method, system, and non-transitory physical computer storage, wherein the pre-configured routing rule includes a routing condition for routing an incoming call to the second destination (See pg. 3, paragraph [0028]).
In regards to claims 7, 14, and 20, Balasaygun discloses the computer-implemented method, system, and non-transitory physical computer storage, wherein the routing condition is based on one or more of: a time associated with the incoming call, a date associated with the incoming call, a day of the week associated with the incoming call, or a geographic location associated with the incoming call (See pg. 3, paragraph [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gibbs et al. (US Patent 8,209,390) teach a method and apparatus for providing destination-address suggestions.  Yurchenko et al. (US Patent Application, Pub. No.: US 2009/0129374 A1) teach a system and method for using exception routing tables in an Internet based telephone call routing system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THJUAN K ADDY/Primary Examiner, Art Unit 2652